THREADGILL, EDWARD F., Senior Judge.
Appellant challenges a final judgment enforcing a three-party settlement agreement between Appellant, Appellees, and Florida Health Sciences Center, Inc., which is not a party to this appeal. We have reviewed the evidence relied on by the trial court and find that the evidence does not support the existence of a binding settlement agreement. We therefore reverse the final judgment and remand for further proceedings.
Reversed and remanded.
NORTHCUTT and GREEN, JJ., Concur.